Quillian, Judge.
The plaintiff sought damages for expenses and loss of consortium resulting from injuries received by his wife when she fell down in defendant’s car lot. On motion for summary judgment filed by the defendant, the plaintiff’s cross affidavit stated that “while walking through said lot plaintiff’s wife stepped on a chain left on the ground which rolled and caused her to fall and sustain the injuries complained of.” However, on deposition he testified that he was not looking and did not see what caused the fall. The plaintiff’s wife, by deposition, testified: “Something rolled under my foot is what throwed me.” There was no testimony that she actually stepped on the chain causing her to fall. Held:
These cases are controlled by the decision rendered in Dykes v. Hammock, 116 Ga. App. 389, ante.

Judgment affirmed in Case No. 42897; cross appeal dismissed.


Jordan, P. J., and Deen, J., concur.

John P. Nixon, for appellant.
Martin, Snow, Grant & Napier, Hendley V. Napier, for appellee.